                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

                                    )
                                    )
United States and Thomas Industrial )
Coatings,                           )
                                    )
               Plaintiffs,          )     ORDER FOR STATUS CONFERENCE
                                    )
       vs.                          )
                                    )
Western Surety Company,             )
                                    )     Case No.: 1:18-cv-174
               Defendant.           )
______________________________________________________________________________

       IT IS ORDERED:

       The court shall hold a status conference by telephone on July 7, 2020, at 9:30 AM (CST).

To participate in the conference, counsel shall call the following number and enter the following

access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       If events unfold such that the parties wish to continue this status conference, counsel are

instructed to contact chambers.

       Dated this 24th day of March, 2020.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court




                                                1
2
